PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
*48Claimant seeks payment of the sum of $543.52, representing the amount due on a corrected water bill issued to respondent.
In its Answer, the respondent admits the validity of the claim and joins with the claimant in requesting that an award be made in favor of the claimant in the amount requested.
Based on the foregoing, the Court hereby makes an award to the claimant in the amount of $543.52.
Award of $543.52.